        Case: 3:19-cv-00182-slc Document #: 81 Filed: 02/08/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN
                               EAU CLAIRE DIVISION

Robin Matthias, individually and on        )
behalf of all others similarly situated,   )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )       No.   3:19-cv-182-slc
                                           )
Tate & Kirlin Associates, Inc., a          )
Pennsylvania corporation, and LVNV         )
Funding, LLC, a Delaware limited           )
liability company,                         )
                                           )
       Defendants.                         )

                                    NOTICE OF APPEAL

       Notice is hereby given that Robin Matthias, individually and on behalf of all others

similarly situated, hereby appeals to the United States Court of Appeals for the Seventh

Circuit from the final judgment in this action, dated January 12, 2021, and the Opinion

and Order, dated January 12, 2021. Copies of the Judgment in a Civil Case (Dkt. 78),

and the Opinion and Order (Dkt. 77) are attached hereto as Group Exhibit A.

                                                   Respectfully submitted,

                                                   Robin Matthias, individually and on
                                                   behalf of all other similarly situated,

                                                   By: /s/ David J. Philipps__________
                                                   Class Counsel

Dated: February 8, 2021




                                               1
        Case: 3:19-cv-00182-slc Document #: 81 Filed: 02/08/21 Page 2 of 3




David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com

Matthew C. Lein     (Wis. Bar No. 1084028)
Lein Law Offices, LLP
P.O. Box 761
15692 Highway 63 North
Hayward, Wisconsin 54843
mlein@leinlawoffices.com




                                                 2
        Case: 3:19-cv-00182-slc Document #: 81 Filed: 02/08/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

      I hereby certify that on February 8, 2021 a copy of the foregoing Notice of
Appeal was filed electronically. Notice of this filing will be sent to the following parties
by operation of the Court’s electronic filing system. Parties may access this filing
through the Court’s system.


David M. Schultz                                   dschultz@hinshawlaw.com
Hinshaw & Culbertson, LLP
151 North Franklin Street
Suite 2500
Chicago, Illinois 60606

Alyssa A. Johnson                                  ajohnson@hinshawlaw.com
Hinshaw & Culbertson, LLP
100 E. Wisconsin Avenue
Suite 2600
Milwaukee, Wisconsin 53202

Matthew C. Lein                                    mlein@leinlawoffices.com
Lein Law Offices, LLP
P.O. Box 761
15692 Highway 63 North
Hayward, Wisconsin 54843

/s/ David J. Philipps_______________

Philipps & Philipps, Ltd.
9760 South Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)




                                              3
